Citation Nr: 0907440	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD which she 
contends was caused by an in-service assault.  Service 
treatment and personnel records are negative of the claimed 
in-service event.  The veteran's medical evidence confirms a 
diagnosis of PTSD.

The notice requirements of 38 C.F.R. § 3.304(f)(3) (2008), 
poses additional development requirements if a PTSD claim is 
based on an in-service personal assault.  VA is required to 
notify the veteran that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that the language of 38 C.F.R. § 3.304(f)(3) is 
unequivocal that notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the evidence 
necessary to substantiate her claim for 
service connection for PTSD, mainly that 
evidence to corroborate the veteran's in-
service stressor incident may be available 
from sources other than her service 
personnel and treatment records.  The RO 
should include examples of such sources 
found in 38 C.F.R. § 3.304(f)(3) in the 
notice. 

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




